People v Wright (2014 NY Slip Op 05359)
People v Wright
2014 NY Slip Op 05359
Decided on July 16, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 16, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2012-03503
 (Ind. No. 1722-10)

[*1]The People of the State of New York, respondent, 
vWilbur Wright, appellant.
Matthew Muraskin, Port Jefferson, N.Y., for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Grazia DiVincenzo of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn, J.), rendered April 6, 2012, convicting him of predatory sexual assault against a child and use of a child in a sexual performance, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's arguments regarding a videotape that was admitted into evidence and played for the jury are without merit. The County Court did not improvidently exercise its discretion in admitting the videotape into evidence (see People v Addison, 107 AD3d 730, 730-731; see generally People v Patterson, 93 NY2d 80, 84). The playing of the videotape did not improperly bolster any testimony (see generally People v Buie, 86 NY2d 501, 509-510). Further, under the circumstances, the court did not deny the defendant his right to confront the victim when it precluded the defendant from playing the videotape while cross-examining her (see People v King, 110 AD3d 1100, 1101; People v Castellanos, 65 AD3d 555, 557; People v Knudsen, 34 AD3d 496, 497).
The County Court did not improvidently exercise its discretion in permitting the People to call a psychologist to give certain testimony. That testimony explained behavior of sexual abuse victims that jurors might not be expected to understand (see People v Persaud, 98 AD3d 527, 528).
The defendant's remaining contentions are without merit.
BALKIN, J.P., LEVENTHAL, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court